Exhibit 10.32

FIRST AMENDMENT

TO

APPOINTMENT AND NOMINATION AGREEMENT

This First Amendment to Appointment and Nomination Agreement (this “Amendment”)
dated January 10, 2014, amends that certain Appointment and Nomination Agreement
(the “Agreement”) dated November 27, 2013, by and among the persons and entities
listed on Schedule A (collectively, the “Blue Clay Group”, and individually a
“member” of the Blue Clay Group), Famous Dave’s of America, Inc. (together with
its subsidiaries, the “Company”) and Adam Wright, in his individual capacity and
as a member of the Blue Clay Group (the “Blue Clay Designee”). Capitalized terms
used in this Amendment and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
the Agreement as follows:

1. Section 1(b) of the Agreement is amended in its entirety to read as follows:

“(b) The Company agrees to include the Blue Clay Designee in its slate of
nominees for election as one of no more than eight directors of the Company at
the 2014 Annual Meeting (the “Company Slate”). The Board will publicly recommend
and solicit proxies for the election of the Blue Clay Designee at the 2014
Annual Meeting in the same manner as it does for all the other members of the
Company Slate.”

2. Except as specifically provided herein, the Agreement shall remain in full
force and effect according to its terms. This Amendment may be executed in two
or more counterparts either manually or by electronic or digital signature
(including by facsimile or electronic mail transmission), each of which shall be
deemed to be an original and all of which together shall constitute a single
binding agreement on the parties, notwithstanding that not all parties are
signatories to the same counterpart.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

FAMOUS DAVE’S OF AMERICA, INC. By:  

/s/ Dean A. Riesen

  Name: Dean A. Riesen   Title: Chairman of the Board BLUE CLAY CAPITAL
MANAGEMENT, LLC By:  

/s/ Gary S. Kohler

  Name: Gary S. Kohler   Title:  Founding Principal, Portfolio Manager  

  and Chief Investment Officer

BLUE CLAY CAPITAL MASTER FUND LTD. By:  

/s/ Gary S. Kohler

  Name: Gary S. Kohler   Title: Director BLUE CLAY CAPITAL PARTNERS CO I LP By:
  BLUE CLAY CAPITAL MANAGEMENT,   LLC, its General Partner   By:  

/s/ Gary S. Kohler

    Name: Gary S. Kohler     Title: Founding Principal, Portfolio Manager    

 and Chief Investment Officer

/s/ Adam Wright

Adam Wright, Individually

/s/ Gary S. Kohler

Gary S. Kohler, Individually

/s/ Brian Durst

Brian Durst, Individually

 



--------------------------------------------------------------------------------

Schedule A

Members of Blue Clay Group

Blue Clay Capital Management, LLC

Blue Clay Capital Master Fund Ltd.

Blue Clay Capital Partners Co I LP

Gary S. Kohler

Adam Wright

Brian Durst

 